DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.

Status of Claims
This action is in reply to RCE, amendments and arguments filed on May 3, 2022. Claim 1, 10, 12, 14 and 15 and 16 have been amended. Claim 17 was cancelled. Claims 1-2, 5, 7-10, and 12-16 are currently pending and have been examined.

Response to Arguments
112(b): Applicant’s amendments and arguments have been fully considered but are not persuasive.
The Applicant argues that the amendments change the placeholder terms used in claim 1 to implementation as processor and as such the placeholder terms (see below 112(b) rejection) include hardware structure. The Examiner disagrees. The specification as filed discloses the placeholder terms “are implemented using one or more processors” (see specification, page 5, line 25-26, page 7, lines 4-5, page 15, lines 4-5, page 17, lines 18-19). Instead, the disclosure merely states that the placeholder terms are executed by a processor and that the processor does not prescribe a structure to the placeholder terms.
As such, the 112(b) (means plus) rejection is maintained.
103: Applicant’s amendments and arguments have been fully considered but are not persuasive.
The Applicant’s arguments are moot in light of RCE filing and substantive amendments that necessitate an updated search and consideration (see MPEP 706.07(a)). Applicant essentially argues that the amended claims overcome the cited references in the previous office action.
Due to the RCE filing and substantive amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that address claims 1-2, 5, 7-10, and 12-16.
5.	101: Applicant’s amendments and arguments have been fully considered and are persuasive.
The following limitation of the independent claims 1 and 10 “receive said authentication call and further configured to send a payment approval request on the extracted registered mobile number of the registered user via an Interactive Voice Response (IVR) system, said authentication module configured to facilitate the registered user to enter 0 or 1 to approve or reject the payment transaction” integrates the abstract idea of payment transaction processing into a practical application. The limitation integrates the abstract idea into a practical application because authenticating the transaction manually through an external system (IVR) is beyond mere generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h) because the IVR system converts the authentication question to audible user output and converts the user manual input into a digital format (0 or 1) that is used to authenticate the transaction. As such, the independent claims 1 and 10 are subject matter eligible.
Independent claims 15 also integrates the abstract idea into a practical application with the limitation “provide an authentication message to the user device based on the set of contact information via an Interactive Voice Response (IVR) system; (iv) receive an authentication response to the authentication message from the user device”. The limitation integrates the abstract idea into a practical application for similar reasons as stated above because of the use of the external system (IVR) that converts authentication question output and user input for integration with the transaction authentication process.
As such the independent claims 1, 10, and 15 include eligible subject matter. Dependent claims 2, 5, 7-9, 12-14, and 16 further define the eligible subject matter of the independent claims. As such, the dependent claims also include eligible subject matter

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5, and 7-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

New Matter
Claim 1 recites “wherein said registration module, said login module, said updater, said linking module, and said assigning module are implemented as one or more processors”, “wherein said call handling unit, said payment request generating module, said selection module, and said mapping unit are implemented as one or more processors”. The original filed claims and specification did not recite or disclose implementation of the above stated modules and units as processor(s). The specification as filed discloses in page 5, line 25-26, page 7, lines 4-5, page 15, lines 4-5, page 17, lines 18-19 that the modules and units “are implemented using one or more processors”. The amended claims’ newly recited phrases can be interpreted under the broadest reasonable interpretation to include more than claimed in the original disclosure (see MPEP 2163.03)(I)). Modules and units implements as processor(s) is broader than modules and units implemented using processor(s). For these reasons, the newly added limitations are thus considered new matter. Appropriate correction removing the new matter is required.

Dependent claims 2, 5, 7-9 are also rejected under 35 USC 112(a) due to their dependency on rejected parent claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 5, and 7-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means Plus Function
Claim 1 recites: “a login module configured to facilitate …”, “an updater module configured to facilitate …”, “a linking module configured to receive …”, “an assigning module configured to facilitate …”, “a call handling unit configured to receive …”, “a payment request generating module configured to cooperate …”, “a selection module configured to facilitate …”, “a mapping module configured to cooperate …”.

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2, 5, 7-9 are also rejected under 35 USC 112(b) due to their dependency on rejected parent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9, 10, and 14 are rejected under 35 U.S.C. 103 over US 9836739 B1 (Borovsky) in view of US 9129199 B2 (Spodak) in view of US 20020035539 A1 (O’Connell) in further view of US 20060049256 A1 (von Mueller).

As per claim 1, Borovsky teaches, 
a dummy card based transaction processing system for facilitating payment transactions between a plurality of users, wherein each user is associated with a dummy card having a unique dummy card number issued by a financial entity, said system comprising (FIG. 3A, items 158, 150, col. 12, lines 64-67, col. 13, lines 1-7),
a. a plurality of user devices, each user device associated with a user having a financial account in a financial institution, the financial account being linked to a registered mobile number of the user (FIG. 8A, item 800, col. 19, lines 31-44, col. 3, lines 31-49), 
b. a dummy card server comprising one or more processors (col. 27, lines 49-67), wherein the dummy card server is configured to facilitate registration of the users by storing their personal data, dummy card number, and electronic card information into a database, and further configured to facilitate [[the]] a plurality of registered users to make payment to or receive payment from other registered users by using their unique dummy card number (col. 6, lines 11-24, col. 10, lines 41-50),
said database comprising (col. 17, lines 12-22),
a first lookup table having a list of registered users, dummy card number corresponding to each of said registered users, and registered mobile number associated with each of the registered users (col. 17, lines 12-22, col. 3, lines 29-48),
a second lookup table having a list of registered users, information relating to electronic cards of each of said registered users, and dummy card number associated with each of said registered users (col. 17, lines 12-22, col. 3, lines 29-48),
c. said dummy card server comprising (FIG. 5A, item 160),
A. an input module configured to receive the user's personal data, dummy card number, and electronic card information, and further configured to facilitate registration of the user by storing said personal data, dummy card number, and electronic card information in the form of said lookup tables in said database (col. 3, lines 29-48, col. 17, lines 12-22),
B. a profile creating module configured to create a user profile based on the received personal data (col. 7, lines 5-9), 
ii. a memory configured to store a pre-determined set of processing rules (FIG. 9, col. 27, lines 56-67, col. 28, lines 1-17),
v. a linking module configured to receive information associated with at least one electronic card issued by the financial institution of the registered user from said registration module, and further configured to facilitate the registered user to link the electronic card with said unique dummy card number (col. 16, lines 49-67, col. 17, lines 1-2), 
vi. an assigning module configured to facilitate the registered user to assign a unique number to each of said linked electronic cards (col. 10, lines 11-27), 
wherein said registration module, said login module, said updater, said linking module, and said assigning module are implemented as one or more processors (FIG. 9, col. 27, lines 56-67, col. 28, lines 1-17).
said dummy card server further including (FIG. 5A, item 160),
i. a first communication module configured to receive a dummy card number when the dummy card associated with said dummy card number is swiped by a registered user at a merchant's POS terminal to initiate a payment transaction (col. 10, lines 11-27),
iv. a selection module configured to facilitate the registered user to enter said assigned unique number to select a card from the plurality of cards linked with the dummy card number for carrying out the payment transaction (col. 17, lines 45-57),
v. a mapping unit configured to cooperate with the payment request generating module to receive said payment request, and further configured to map said payment request with the dummy card number, said mapping unit configured to cooperate with said selection module to replace the dummy card number with the selected electronic card of the registered user (col. 17, lines 58-67),
vi. a second communication module configured to receive the selected electronic card, and further configured to send details of the selected electronic card to the registered user's financial institution for carrying out the payment transaction (col. 18, lines 10-26),

Borovsky does not explicitly teach, however, Spodak teaches, 
i. a registration module comprising (FIG. 6, col. 11, lines 11-22), 
said input module further configured to generate login credentials for said user and store the login credentials corresponding to each of the registered users in the form of a third lookup table in said database (col. 6, lines 33-44, col. 11, lines 11-22),
iii. a login module configured to facilitate a registered user to login to the dummy card server by receiving and verifying the user's login credentials with the help of said third lookup table (col. 11, lines 12-62),
iv. an updater configured to facilitate the user to update said stored information after logging into said dummy card server using said login module (col. 10, lines 56-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process payments using a universal payment card system of Spodak in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of disposable payment card management/processing and because universal payment card improves disposable payment cards by providing payment options that includes multiple payment accounts using the disposable payment card.

Borovsky does not explicitly teach, however, O’Connell teaches,
iii. a call handling unit configured to receive an authentication call from the financial entity to authenticate the registered user who swiped said dummy card based on said pre-determined set of processing rules, said call handling unit comprising (FIG. 5, ¶ [0071]),
a. a crawler and extractor unit, configured to crawl through said first lookup table to extract the registered mobile number of the registered user based on the received dummy card number (¶ [0076]),
b. an authentication module configured to receive said authentication call and further configured to send a payment approval request on the extracted registered mobile number of the registered user via an Interactive Voice Response (IVR) system, said authentication module configured to facilitate the registered user to enter 0 or 1 to approve or reject the payment transaction respectively (¶ [0098]),
iii. a payment request generating module configured to cooperate with said authentication module to generate a payment request after the registered user approves the payment transaction (¶ [0098] “transaction is returned indicating acceptance”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate payment transaction with a mobile device based system of O’Connell in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of card based payment processing and because customer device based validation of a payment transaction improves payment security by confirming the payment transaction with the customer and preventing fraudulent use of the customer’s payment card.

Borovsky does not explicitly teach, however, von Mueller teaches,
wherein the payment transaction is completed without revealing the details of the selected electronic card to the merchant's POS terminal (FIG. 23, ¶ 3 “encrypting the card data prior to entering the POS or PDA in a format transparent to the devices normal operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encrypt payment information prior to transmission to POS of von Mueller in Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processing and because encrypting payment information prior to transmission to POS improves transaction security (see von Mueller, ¶ 26).

As per claim 2, combination of Borovsky, Spodak, O’Connell and von Mueller teach all the limitations of claim 1. Borovsky also teaches, 
wherein said personal data includes user's name, biometric data, device identification indicia, and identification details (col. 17, lines 3-11, col. 7, lines 40-53, col. 3, lines 31-49).  

As per claim 5, combination of Borovsky, Spodak, O’Connell and von Mueller teach all the limitations of claim 1. 
Borovsky does not explicitly teach, however, Spodak teaches, 
wherein said dummy card is a plastic card having the dummy card number in an encoded form (FIG. 22A, item 2201, col. 32, lines 36-67, col. 33, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process payments using a universal payment card system of Spodak in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of disposable payment card management/processing and because universal payment card improves disposable payment cards by providing payment options that includes multiple payment accounts using the disposable payment card.

As per claim 9, combination of Borovsky, Spodak, and O’Connell teach all the limitations of claim 1. Borovsky also teaches, 
wherein said authentication module is configured to authenticate a user by facilitating the user to input his/her biometrics and comparing the inputted biometrics with the user's biometrics stored in the database (col. 11, lines 21-49).

As per claim 10, Borovsky teaches, 
a dummy card based transaction processing method for facilitating payment transactions between a plurality of users, each user defined by a unique dummy card number associated with the dummy card issued by a financial entity, said method comprising the following steps (FIG. 3A, items 158, 150, col. 12, lines 64-67, col. 13, lines 1-7),
a. providing, a dummy card server, having a database and processing capability (col. 6, lines 11-24),
b. configuring, said dummy card server, to communicate with a plurality of user devices via a communication network, wherein each user device is associated with a user having a financial account in a financial institution, the financial account being linked to a registered mobile number of the user (col. 6, lines 11-24, FIG. 8A, item 800, col. 19, lines 31-44, col. 3, lines 31-49),
c. configuring, said dummy card server, to register a plurality of users by receiving their personal data, dummy card number, and electronic card information and facilitate the registered users to make payment to or receive payment from other registered users by using their unique dummy card number (col. 6, lines 11-24, col. 10, lines 41-50), 
said step of registering further comprising the sub-steps of (col. 17, lines 12-22),
i. storing a first lookup table having a list of registered users, dummy card number corresponding to each of said registered users, and registered mobile number associated with each of the registered users (col. 17, lines 12-22, col. 3, lines 29-48), 
ii. storing a second lookup table having a list of registered users, information relating to the electronic cards of each of said registered users, and dummy card number associated with each of said registered users (col. 17, lines 12-22, col. 3, lines 29-48),
e. facilitating, by a linking module executed by the one or more processors, the registered user to link information of at least one card associated with the user with said unique dummy card number (col. 16, lines 49-67, col. 17, lines 1-2),
f. facilitating, by an assigning module executed by the one or more processors, the registered user, to assign a unique number to each of said linked electronic cards (col. 10, lines 11-27),
g. receiving, by a first communication module executed by the one or more processors, a dummy card number when the dummy card associated with said dummy card number is swiped by the registered user at a merchant's POS terminal to initiate a payment transaction (col. 10, lines 11-27),
j. facilitating, by a selection module executed by the one or more processors, the registered user to enter said assigned unique number to select a card from the plurality of cards linked with said dummy card number for carrying out the payment transaction (col. 17, lines 45-57),
k. mapping, by a mapping unit executed by the one or more processors, said payment request with the dummy card number, and replacing, the dummy card number with the selected electronic card of the registered user (col. 17, lines 58-67),
l. sending, by a second communication module executed by the one or more processors, details of the selected electronic card to the registered user's financial institution for carrying out the payment transaction (col. 18, lines 10-26),

Borovsky does not explicitly teach, however, Spodak teaches,
wherein said step of facilitating the registered users to make or receive payments comprises the following sub-steps (FIG. 6, col. 11, lines 11-22),
a. generating, by an input module executed by the one or more processors, login credentials i.e. user ID and password, for said user and storing the login credentials corresponding to each of said registered users in the form of a third lookup table in said database (col. 3, lines 15-36, col. 32, lines 49-67),
b. creating, by a profile creating module executed by the one or more processors, a user profile based on the received personal data (col. 6, lines 33-44 “data about the user”, col. 7, lines 22-38 “information about the user”),
c. facilitating, by a login module executed by the one or more processors, a registered user to login to said dummy card server by receiving and verifying the user's login credentials with the help of the third lookup table (col. 11, lines 12-62),
d. facilitating, by an updater executed by the one or more processors, the registered user, to update said stored information after logging into said server using said login module (col. 10, lines 56-62),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process payments using a universal payment card system of Spodak in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of disposable payment card management/processing and because universal payment card improves disposable payment cards by providing payment options that includes multiple payment accounts using the disposable payment card.

Borovsky does not explicitly teach, however, O’Connell teaches,
h. receiving, into a call handling unit executed by the one or more processors, a call from the financial entity i.e. the dummy card issuer to authenticate the registered user who swiped said dummy card, said step of authenticating comprising the following sub-steps (FIG. 5, ¶ [0071]),
i. extracting, by a crawler and extractor unit executed by the one or more processors, the registered mobile number of the registered user from the second lookup table based on the registered user's received dummy card number (¶ [0076]),
ii. sending, by an authentication module executed by the one or more processors, a payment approval request on the extracted registered mobile number of the registered user via an Interactive Voice Response (IVR) system upon receiving said call, and facilitating the registered user to enter 0 or 1 to approve or reject the payment transaction respectively (¶ [0098]),
i. generating a payment request, by a payment request generating module executed by the one or more processors, after the registered user approves the payment transaction (¶ [0098]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate payment transaction with a mobile device based system of O’Connell in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of card based payment processing and because customer device based validation of a payment transaction improves payment security by confirming the payment transaction with the customer and preventing fraudulent use of the customer’s payment card.

Borovsky does not explicitly teach, however, von Mueller teaches,
wherein the payment transaction is completed without revealing the details of the selected electronic card to the merchant's POS terminal (FIG. 23, ¶ 3 “encrypting the card data prior to entering the POS or PDA in a format transparent to the devices normal operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encrypt payment information prior to transmission to POS of von Mueller in Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processing and because encrypting payment information prior to transmission to POS improves transaction security (see von Mueller, ¶ 26).

As per claim 14, combination of Borovsky, Spodak, O’Connell and Von Mueller teach all the limitations of claim 10. Borovsky also teaches, 
wherein said step of authenticating includes the facilitating the user to input his/her biometrics and comparing the inputted biometrics with the user's biometrics stored in the database (col. 11, lines 21-49).


Claim 7 is rejected under 35 U.S.C. 103 over Borovsky in view of Spodak in view of O’Connell in view of von Mueller in further view of US 10937025 B1 (Sahni).

As per claim 7, combination of Borovsky, Spodak, O’Connell and von Mueller teach all the limitations of claim 1. 
Borovsky does not explicitly teach, however, Sahni teaches,
wherein said authentication module is configured to receive a login credential inputted by the user, and is further configured to authenticate said user by comparing the inputted login credential with the login credential stored in the third lookup table of said database (col. 6, lines 18-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate login credentials of Sahni in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processing and because login verification improves payment security by confirming the login credentials of the payment party against secure information resource.

Claim 8 is rejected under 35 U.S.C. 103 over Borovsky in view of Spodak in view of O’Connell in view of von Mueller in view of Sahni in further view of US 20180114221 A1 (Karantzis).

As per claim 8, combination of Borovsky, Spodak, O’Connell, von Mueller and Sahni teach all the limitations of claims 1 and 7. 
Borovsky does not explicitly teach, however, Sahni teaches, 
wherein said authentication module is configured to generate and send a One Time Password (OTP) on the registered mobile number of the user, and is further configured to facilitate the user to enter the OTP to perform authentication by comparing the inputted OTP with the OTP generated and sent by the authentication module (¶ [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure payment transaction with an OTP of Karantzis in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processing and because OTP based payment processing improves payment security by utilizing disposable security credentials unique to the transaction that prevents fraud in subsequent transactions by a malevolent party.

Claim 12 is rejected under 35 U.S.C. 103 over Borovsky in view of Spodak in view of O’Connell in view of von Mueller in further view of Sahni.

As per claim 12, combination of Borovsky, Spodak, O’Connell and von Mueller teach all the limitations of claim 10. 
Borovsky does not explicitly teach, however, Sahni teaches, 
wherein said step of authenticating includes receiving a login credential inputted by the user, and authenticating the user by comparing the inputted login credential with the login credential stored in the third lookup table of said database (col. 6, lines 18-28),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate login credentials of Sahni in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processing and because login verification improves payment security by confirming the login credentials of the payment party against secure information resource.

Claim 13 is rejected under 35 U.S.C. 103 over Borovsky in view of Spodak in view of O’Connell in view of von Mueller in further view of Karantzis.

As per claim 13, combination of Borovsky, Spodak, O’Connell and von Mueller teach all the limitations of claim 10. 
Borovsky does not explicitly teach, however, Karantzis teaches, 
wherein said step of authenticating includes generating and sending a One Time Password (OTP) on the registered mobile number of the user, and facilitating the user to enter the OTP to perform authentication by comparing the inputted OTP of the user with the OTP generated and sent by the authentication module (¶ [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure payment transaction with an OTP of Karantzis in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processing and because OTP based payment processing improves payment security by utilizing disposable security credentials unique to the transaction that prevents fraud in subsequent transactions by a malevolent party.

Claims 15-16 are rejected under 35 U.S.C. 103 over Borovsky in view of O'Connell in view of von Mueller.

As per claim 15, Borovsky teaches,
(a) a user device (FIG. 1, item 165),
(b) a dummy card comprising a physical card body, wherein the dummy card is configured to store a dummy card number (FIG. 3A, items 158, 150, col. 12, lines 64-67, col. 13, lines 1-7),
(c) a server comprising a processor, wherein the server is communicatively coupled to the user device and a plurality of point of sale ("POS") systems over a communication network, and wherein the server is configured to store a set of account details that are associated with a user, the set of account details comprising (col. 6, lines 11-24, col. 10, lines 41-50),
(i) a user account that associates the user device and the dummy card number with the user (FIG. 8A, item 800, col. 19, lines 31-44, col. 3, lines 31-49),
(ii) a set of contact information usable to communicate with the user device (col. 3, lines 50-57),
(iii) a set of electronic card information that comprises electronic payment details for one or more electronic cards issued to the user (col. 3, lines 50-57),
(iv) a set of electronic card identifiers uniquely associated with each of the one or more electronic cards (col. 10, lines 11-27),
wherein the processor is configured to (col. 27, lines 49-67),
(i) receive a set of transaction data from a POS system of the plurality of POS systems based on the POS system receiving the dummy card number during an electronic payment, wherein the set of transaction data comprises the dummy card number, a payment amount, and a payment recipient identifier (col. 3, lines 29-48, 59-67, col. 17, lines 12-22),
(ii) identify the set of contact information based on the set of account details and the dummy card number (col. 3, lines 31-49),
(vi) receive a selection response to the selection message from the user device, wherein the selection response comprises one of the set of electronic card identifiers (col. 17, lines 45-57),
(vii) identify a selected electronic card of the one or more electronic cards based on the selection response (col. 17, lines 58-67),
(viii) complete the electronic payment, to a recipient that is associated with a payment recipient identifier (col. 18, lines 10-25 “an object identifier such as POS system) with a third party payment system based upon a set of electronic payment details of the selected electronic card (col. 18, lines 10-26 “the selected payment account information”), wherein the set of electronic payment details is usable to complete electronic payments (col. 18, lines 10-26 “authorizes the payment when adequate funds are available”),

Borovsky does not explicitly teach, however, O’Connell teaches,
(iii) provide an authentication message to the user device based on the set of contact information (¶ [0098]),
(iv) receive an authentication response to the authentication message from the user device (¶ [0098]),
(v) where the response authenticates the electronic payment, provide a selection message to the user device based on the set of contact information and the set of electronic card identifiers (¶ [0098]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate payment transaction with a mobile device based system of O’Connell in the proxy card based payment system of Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of card based payment processing and because customer device based validation of a payment transaction improves payment security by confirming the payment transaction with the customer and preventing fraudulent use of the customer’s payment card.

Borovsky does not explicitly teach, however, von Mueller teaches,
wherein the electronic payment to the recipient is completed without providing the set of card details to the recipient or the POS system (FIG. 23, ¶ 3 “encrypting the card data prior to entering the POS or PDA in a format transparent to the devices normal operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encrypt payment information prior to transmission to POS of von Mueller in Borovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processing and because encrypting payment information prior to transmission to POS improves transaction security (see von Mueller, ¶ 26).

As per claim 16, combination of Borovsky and O’Connell teach all the limitations of claim 15. Borovsky also teaches,
wherein the processor is further configured to, when completing the electronic payment based upon the selected electronic card (col. 27, lines 49-67),
(i) identify the third party payment system based upon a set of electronic payment details of the selected electronic card (col. 18, lines 10-26),
(ii) provide a payment completion request to the third party payment system, wherein the payment completion request includes the payment amount, the payment recipient identifier, and the set of electronic payment details of the selected electronic card (col. 18, lines 10-26, col. 18, lines 63-67),
wherein the payment completion request is configured to cause the third party payment system to complete the electronic payment to a recipient associated with the recipient identifier (col. 18, lines 63-67, col. 19, lines 1-15),

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692